Title: To John Adams from François Adriaan Van der Kemp, 25 September 1820
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear & respected friend!
Olden barneveld 25 Sept. 1820.


I can not express my feelings for the affectionate reception, which I met with at Montezillo—you honour me not only with your distinguished and partial regards, to which I am indebted for all the attentions, which I received—but you treated me as a Brother—as a friend—with cordiality—which was followed by each member of your family—It is not in my power to reciprocate it, but I thank my God Sincerely, for this undeserved blessing—It makes me feel indeed—as if I was Something—as his honour Simon Magus, and might irresistibly be led astray, did not an inward voice Softly whisper—to consider at the many defects—which might have been corrected—
What delightful time I Spend under your roof—in your presence and that of your Family! I Shall a long while feast upon it—When I walk in my garden—and See—your Plumb-trees growing and your Lilies in full flower—my imagination will transport me to Montezillo—and then I Shall listen, if I do not hear the voice of John Adams—and then I recall to my remembrance—the two other illustrious names of John Luzac’s triumvirat—Locke and Montesquieu.—Here I must endulge myself in the Liberty of asking—to which an annate—which I made on the blank leaves of your Defence &c If you were intimate wit Burke, Fox and Hartley—and if you presented, in 1786 to Hartley a copy of your Def:, who communicated it to Edm. Burke, from which period they Suspected the French Revolutionary views?
I Shall examine Fielangieri, as Soon I can obtain Some leisure—I compared Rumphius—with what you informed me of the Portuguese man of wars—it is the Nautilus—t bezaentje or little top Sail—but it would be a difficult task to translate the whole—I will however examine—if there is Something worthy of your attention.
At Wooster examining the collections of the Antiquaran Society—I Saw—there, among many valuable curiosities—a Latin Bible of Junius and Fremellius—who had not i pa. v. 7—having it ontly marked in this manner
Our frend Tyng conducted me Safe to Lenox—our parting—was as that of Montezillo—I must remain his debtor too! O Boston! nunquam te revisam! He conducted me to Lenox. From there I went to Pittsfield—Albany—utica—and was again in imminent danger—in Stepping out the Stage, and falling down—and escaped—with triffling wounds on both legs—The family of mrs Adams continues to enjoy prosperity—health contentment—The eldest boy is charming—another Thomas—would obtain your love—your blessing and Shall—I prognosticate—deserve it in its full extent—your Thomas—this John Adams—Shall become the ornaments of their country—and the admiration the choicest bliss of their parents and relatives—Mrs Clarke will describe you John Adams—and was not my noble frend So thoroughly acquainted with the Character of his Amiable grand-Daughter—I would try to trace her lineaments and—would you believe it—my Dear frend! or is it an unavoidable consequence of your patronage—that Charming widow—came to See me at mr Childs—for which I remain her Debtor—The Judge—I trust—Shall not forget me, and—as he Seemed inclined to oblige me, he may effect it, in rendering his amiable Consort’s days happÿ—in cheering those of Miss Smith—and Smoothing the path—of virtue and religion of arts and Sciences—for his promising children—and turning a wreath around the brow of his aged Father—and So deserve his last blessing—To Him—and all dear to you—you will remember me—you will continue to honour me with your friendship—I can not—as Long it pleases the All mighty to prolong my days—but remain with the highest respect / your devoted and obliged / frend


Fr. Adr. vander Kemp




